Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Aspen Exploration Corporation 2050 S. Oneida Street, Suite 208 Denver, CO 80224 April 7, 2009 Securities and Exchange Commission Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attn: H. Roger Schwall, Esq. Dear Mr. Schwall: This letter is being submitted with the amended preliminary proxy statement being filed with the SEC by Aspen Exploration Corporation. Please be advised: 1. Aspen acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing. 2. Aspen acknowledges that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. Aspen acknowledges that it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please let us know if you have any further questions or comments. Sincerely yours, /s/ R.V. Bailey Chief Executive Officer
